DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/25/2021 is acknowledged.
Claims 6-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2021.
Claims 1-5 are under consideration in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing nephron progenitor cells comprising culturing brachyury+ primitive streak cells in a nephron progenitor differentiation medium comprising hESFM medium and 2% B27 medium, wherein the differentiation medium is free of exogenous Wnt/beta-catenin activating agent, BMP, Activin, RA, VEGF, and FGF for a sufficient amount of time to differentiation a portion of the cultured cells into PAX2+WT1+SIX2+ nephron progenitor cells, does not reasonably provide enablement for culturing the primitive streak cells in a nephron progenitor differentiation medium comprising any base medium and any factors but is also free of exogenous Wnt/beta-catenin activating agent, BMP, Activin, RA, VEGF, and FGF.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention:  The instant invention is drawn to a simplified method of producing nephron progenitor cells by differentiating primitive streak cells.
Specification Guidance:  The specification teaches the following (citations from Pre-Grant Publication):
[0041] As described herein, "nephron progenitor differentiation medium" is medium suitable for the survival in in vitro tissue culture of nephron progenitor cells and allows for the growth and differentiation of the nephron progenitor cells from a primitive streak population. Suitable medium for use as a nephron progenitor differentiation medium are known in the art, including, for example, but not limited to, human endothelial serum-free medium (hESFM), PM2 (human endothelial serum-free medium (hESFM) and a medium supplement (e.g., 2% B-27.RTM. (Table 1, e.g., biotin, DL alpha tocopherol acetate, DL alpha-tocopherol, vitamin A (acetate), BSA, fatty acid free fraction V, catalase, human recombinant insulin, human transferrin, superoxide dismutase, corticosterone, D-galactose, ethanolamine HCl, glutathione (reduced), L-carnitine HCl, linoleic acid, linolenic acid, progesterone, putrescine 2HCl, sodium selenite and T3 (triodo-I-thyronine)). Other suitable medium may be used as long as the medium does not contain exogenous Wnt/.beta.-catenin activating agents, exogenous growth factors, e.g., bone morphogenetic proteins (BMPs), vascular endothelial growth factor (VEGF) and fibroblast growth factor (FGF), retinoic acid and activin.
Working Examples:  Example 1 teaches the following (citations from the Pre-Grant Publication):
[0090] Wnt Activation Directs hPSCs to Primitive Streak and Intermediate Mesoderm [0091] Most cells forming the kidney, including podocytes, originate from intermediate mesoderm.sup.31. Wnt signaling plays an important role in the development of mesodermal lineages and induction of canonical Wnt signaling has been used to direct hPSC differentiation into mesoderm.sup.32-34. For example, a prior study showed that treatment of undifferentiated hPSCs with 6 .mu.M CHIR99201, a GSK3.beta. inhibitor, in a serum-free and albumin-free medium generated a uniform population of cells expressing primitive streak markers after 24 hours.sup.35. Thus, as a first step toward differentiating hPSCs into podocytes, induced hPSCs (iPSCs) were seeded on a Matrigel.RTM.-coated surface at a density of .about.2.times.10.sup.4 cells/cm.sup.2 in mTeSR.RTM.1. After 3 days of expansion to a density of 6.times.10.sup.4 cells/cm.sup.2, the hPSCs were treated with 6 .mu.M CHIR99201 for 48 hr in serum-free and albumin-free podocyte medium 1 (PM1: DMEM/F12, 1% MEM-NEAA, 0.5% GlutaMAX, 0.1 mM .beta.-mercaptoethanol) (FIG. 1A). Before initiating differentiation at day 0, expression of pluripotent markers OCT4, NANOG and TRA-1-60 was validated by immunofluorescence (FIG. 1B-D). After 24 hr treatment with CHIR99201, the cells uniformly expressed the primitive streak marker brachyury, which localized to the nucleus with nearly 100% positive population (FIG. 1E, 1F). As expected, brachyury expression was transient, disappearing after day 3 (FIG. 1G). After 48 hr CHIR99201 treatment in PM1, the medium was switched to serum-free podocyte medium 2 (PM2: human endothelial serum-free medium (hESFM), 2% B-27.RTM.) and cultured to day 16. The kinetics of primitive streak induction were assessed by immunofluorescence and qRT-PCR. The primitive streak gene MIXL1 reached peak expression at 24 hour and then was undetectable after day 4 (FIG. 1H, I). At day 4, nearly 100% of the cells expressed the intermediate mesoderm marker PAX2, which localized to the nucleus (FIG. 1J). Expression of the pluripotency gene POU5F1 dramatically decreased after initiation of differentiation (FIG. 1K). [0092] Primitive Streak Cells Progress to Podocyte Progenitors [0093] At day 6, immunofluorescence analysis indicated that the differentiating cells possessed nuclear 
	Thus while the the breadth of the claims encompass the use of any nephron progenitor medium comprising any base medium and any factors excluding a wnt activator, BMP, activin, RA, VEGF, and FGF, the specification solely provides specific guidance to one species of medium, designated PM2.  Thus the specification solely enables PM2, which is hESMF + 2% B27 medium.
State of the Art: The specification states that suitable medium for use as a nephron progenitor differentiation medium are known in the art.  A search of the art teaches Nishinakamura (US 2016/0304838) teaches a stepwise means of differentiating pluripotent stem cells to brachyury+ primitive streak cell to intermediate mesoderm cells to metaphoric nephron progenitor cells (i.e. WT1+PAX2+SIX2+ nephron progenitor cells).  However, the medium used to differentiate the primitive streak cells to progenitor cells requires Wnt agonist, BMPs, activin, RA and FGFs ([0031]; [0032]; [0083]-[0091]).  Osafuna (US 2016/0137985) utilizes a similar nephron progenitor differentiating medium, similar to PM1 in the instant application.  However, this medium also comprises BMPs and Wnt agonist to arrive at the SIX2+ nephron progenitor cells (example 7; [0097]-[0100]).  Takasato (US 2020/0339957 A1 effectively filed 12/15/2014) teaches uses a nephron inducing mediums comprising FGF, BMP, RA, and RA agonist ([0114]-[115]). Little (US 2016/0237409 A1) also teaches uses a nephron inducing mediums comprising FGF, BMP, RA, and RA agonist ([0090]-[0098]).

As such, the claims lack enablement for the full breadth of the claims because the instant claims define the nephron progenitor medium by what it does not have (i.e. Wnt agonists, BMPs, Activin, RA, VEGF, and FGF) and does not provide specific guidance to what the medium does comprise that exact differentiation of the brachyury+ primitive streak cells to nephron progenitor cells expression WT1, PAX2, and SIX2.  The specification refers to the art-known medias for teaching other differentiation medias.  However, the art at the time of effectively filing fail to provide any guidance to medias that do not comprise Wnt agonists, BMPs, Activin, RA, VEGF, and FGF.  Further, the art fails to describe other growth factors, agent, or combinations thereof that induce differentiation of the primitive streak cells to nephron progenitor cells.  As such, the specification fails to supplement the shortcomings of the specification.  
Since neither the art nor the specification provide specific guidance to other nephron progenitor differentiation mediums that lack Wnt agonists, BMPs, Activin, RA, VEGF, and FGF, the scope of the claims is only enabled for the one example provided by the specification, which is hESFM + 2% B27.  All other embodiments of the claimed nephron progenitor differentiation media fail to be enabled because neither the 
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

When determining if a genus has adequate written description, the specification is reviewed to determine if a representative number of species has been described with relevant characteristics to determine if the complete structure of the genus has been described to demonstrate possession at the time of filing.
As discussed above, the specification solely described one species of differentiation medium (hESFM + 2% B27).  The specification does not describe what elements are present in this mediums that differentiate the primitive streak cell into nephron progenitor cells.  The specification does not describe what factors can be added to a medium that exact differentiation to nephron progenitor cells and only defines what factors cannot be present.  Further, the art at the time of filing, while teaching nephron progenitor cell differentiation medium, does not teach ones that do not comprise the exclusions recited in the claim.  
In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristic of species of the genus, were provided, the written description requirement disclosing the complete structure of genus, the differentiation medium, has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, the differentiation medium, at the time the application was filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE

Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632